Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	The after final claim set filed 2/15/2022 is hereby entered. 
	Claims 1-6 in the claim set filed 2/15/2022 are allowed.
	The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Final Rejection filed 12/14/2021. Claim 1, as amended, now overcomes the 112(b) rejection previously set forth for Claim 1 and is in now condition for allowance. Furthermore, the amendments to the claims have overcome the 112(b) rejections previously set forth for Claim 2-6. Therefore, no rejections remain and Independent Claim 1 and dependent Claims 2-6 are consequently allowed. 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        2/18/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762